Citation Nr: 0424191	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-32 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for plantar warts of 
the right foot, currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for plantar warts of 
the left foot, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1964 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal was last before the Board in January 2003, when 
it was remanded to the RO for further specified development.  


REMAND

Initially, the Board notes that the RO has not satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  In this regard, the 
Board notes that the notification letter of May 20, 2003, 
erroneously informed the appellant of the evidentiary 
requirements for a service connection claim, rather than 
claims for an increased rating like the present ones.  

In addition, the service-connected bilateral plantar warts on 
each foot are currently rated 20 percent disabling by analogy 
to a moderately severe foot injury under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  On the most recent VA 
examination of the appellant in June 2003, painful and 
intractable plantar warts on the soles of both feet were 
noted, in addition to a hammertoe deformity on each foot 
which, in the opinion of the VA examiner, was related to 
service.  However, subsequently, in late September 2003, the 
appellant's personal podiatrist reported the presence of 
severe pain at the level of the metatarsal head, and also of 
a moderate degree of equinus deformity, bilaterally.  These 
findings indicate that the appellant's bilateral foot 
disability may have significantly increased in severity since 
the last official examination in June 2003; therefore, a 
current VA examination of the appellant is warranted.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
of the evidence and information necessary 
to substantiate his claims for increased 
ratings and notice that he should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant, as well as copies of any 
pertinent VA medical records not already 
contained in the claims file.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When all indicated record development 
has been completed, the appellant should 
be scheduled for an examination by a 
podiatrist to determine the current 
severity of the service-connected 
bilateral foot disability.  The claims 
files must be provided to the examiner, 
who should affirmatively state that the 
claims files have been reviewed.  The 
examiner is requested to identify all 
pathology, symptoms and functional 
impairment associated with the service-
connected disability.  The examiner 
should specifically confirm or rule out 
the presence of equinus deformity and 
express an opinion concerning whether 
this deformity, if present, constitutes 
part of the service-connected bilateral 
foot disability or is otherwise related 
to service.  The examiner should also 
express an opinion concerning the effect 
of the service-connected bilateral foot 
disability on the appellant's daily 
activities and his ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.  After all appropriate 
development has been completed, the RO 
should readjudicate the current claims on 
a de novo basis without reference to 
prior adjudications since April 1997.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




